08-4801-ag
    Jiang v. Holder
                                                                                    BIA
                                                                              Abrams, IJ
                                                                           A 200 114 550
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
“(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


         At a stated term of the United States Court of                  Appeals
    for the Second Circuit, held at the Daniel Patrick                  Moynihan
    United States Courthouse, 500 Pearl Street, in the                  City of
    New York, on the 20 th day of November, two thousand                nine.

    PRESENT:
             DENNIS JACOBS,
                           Chief Judge,
             REENA RAGGI,
             PETER W. HALL,
                           Circuit Judges.
    _______________________________________

    JING YUN JIANG,
             Petitioner,

                      v.                                   08-4801-ag
                                                           NAC
    ERIC H. HOLDER, JR., * ATTORNEY GENERAL,
    UNITED STATES DEPARTMENT OF JUSTICE,
             Respondent.
    ______________________________________


                  *
              Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric H. Holder Jr. is
        automatically substituted for former Attorney General
        Michael B. Mukasey as respondent in this case.
FOR PETITIONER:                Norman Kwai Wing Wong, New York, New
                               York.

FOR RESPONDENT:                Michael F. Hertz, Acting Assistant
                               Attorney General, Barry J.
                               Pettinato, Assistant Director,
                               Kristin A. Moresi, Trial Attorney,
                               Office of Immigration Litigation,
                               Civil Division, United States
                               Department of Justice, Washington,
                               D.C.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioner Jing Yun Jiang, a native and citizen of China,

seeks   review     of    the   September         8,    2008   order       of   the   BIA

affirming the November 30, 2006 decision of Immigration Judge

(“IJ”) Steven R. Abrams denying her applications for asylum,

withholding      of     removal,     and       relief      under    the    Convention

Against Torture (“CAT”).             In re Jing Yun Jiang, No. A 200 114

550 (B.I.A. Sept. 8, 2008), aff’g No. A 200 114 550 (Immig.

Ct.   N.Y.   City       Nov.   30,    2006).          We   assume    the       parties’

familiarity with the underlying facts and procedural history

in this case.

      When   the   BIA    agrees     with       the    IJ’s   conclusion        that   a

petitioner is not credible and, without rejecting any of the


                                           2
IJ’s grounds for decision, emphasizes particular aspects of

that decision, we review both the BIA’s and IJ’s opinions.

See Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir.

2005).     We review the agency’s factual findings, including

adverse    credibility         determinations,              under    the   substantial

evidence standard. 8 U.S.C. § 1252(b)(4)(B); see also Corovic

v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).                         We review de novo

questions of law and the application of law to undisputed

fact.    See Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir.

2008).

    Jiang does not challenge the IJ’s findings that: (1) her

testimony was internally inconsistent regarding why she failed

to tell U.S. border patrol agents that she was persecuted on

account    of     her      Falun   Gong     activities         in    China;   (2)   her

testimony regarding the date when she distributed Falun Gong

flyers was inconsistent with the documentary evidence that she

submitted       in   support       of    her       asylum   application;      (3)   her

testimony was internally inconsistent regarding her Falun Gong

activity     in      the     United      States;       (4)     her    testimony     was

internally       inconsistent           regarding      whether       she   distributed

Falun Gong flyers; and (5) there were discrepancies between

her testimony and the documentary evidence she submitted.

Thus, she has waived any challenge to those findings, Yueqing

                                               3
Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir.

2005), which constitute substantial evidence for the IJ’s

adverse credibility determination, see Shunfu Li v. Mukasey,

529 F.3d 141, 146-147 (2d Cir. 2008).

       With respect to the findings that Jiang does challenge,

each   was   proper.     Substantial     evidence    supports   the   IJ’s

findings that: (1) Jiang’s testimony that she was beaten by

the police was implausible; (2) there was a discrepancy within

Jiang’s      testimony    and   between    her   testimony      and    the

documentary evidence she submitted regarding her ability to

practice Falun Gong; (3) Jiang provided inconsistent testimony

regarding when she allegedly received Falun Gong materials in

China; (4) Jiang provided evasive and implausible testimony

regarding the location where she allegedly distributed Falun

Gong flyers.      While Jiang offered explanations before the

agency that were responsive to each of these findings, the

agency did not err in rejecting them.         See Majidi v. Gonzales,

430 F.3d 77, 80-81 (2d Cir. 2005).

       Having called Jiang’s testimony into question, the IJ

properly noted the absence of corroborative evidence that

could have rehabilitated her testimony.             See Xiao Ji Chen v.

U.S. Dep’t of Justice, 471 F.3d 315, 341 (2d Cir. 2006).

       Ultimately,     substantial   evidence    supported      the   IJ’s

                                     4
adverse credibility determination.     Thus, the IJ properly

denied Jiang’s application for asylum, withholding of removal,

and CAT relief because the only evidence that she would be

persecuted or tortured depended on her credibility.   See

8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d

162, 167 (2d Cir. 2008); Paul v. Gonzales, 444 F.3d 148, 156

(2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any pending motion

for a stay of removal in this petition is DISMISSED as moot.

Any pending request for oral argument in this petition is

DENIED in accordance with Federal Rule of Appellate Procedure

34(a)(2), and Second Circuit Local Rule 34(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk

                            By:___________________________




                              5